NO. 07-11-0280-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL A

                                         MAY 11, 2012

                            ______________________________


                         MARTHA LETICIA FLORES, APPELLANT

                                                  V.

                            THE STATE OF TEXAS, APPELLEE

                         _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B 15518-0405; HONORABLE ED SELF, JUDGE

                           _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  MEMORANDUM OPINION


      On October 1, 2004, Appellant, Martha Leticia Flores, was granted deferred

adjudication for tampering with governmental record, a state jail felony.1   She was

placed on community supervision for five years and assessed a fine of $500. Pursuant

to an agreed order entered on September 30, 2009, Appellant's community supervision

was extended two additional years. On April 11, 2011, based on numerous violations of


1
Tex. Penal Code Ann. § 37.10(a)(1) (West 2011).
the conditions of community supervision, the State filed a Motion to Proceed With an

Adjudication of Guilt.       Following a hearing, the trial court found that Appellant had

violated the conditions of community supervision and entered a finding of guilt on the

original charge. Punishment was assessed at two years confinement in a state jail

facility and a fine of $5,000. In presenting this appeal, counsel has filed an Anders2

brief in support of a motion to withdraw. We grant counsel=s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).            Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous.             See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).          Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying her of the right to file a pro se response if she desired to do so,

and (3) informing her of the right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.3 By letter, this Court granted Appellant an opportunity to

exercise her right to file a response to counsel=s brief, should she be so inclined. Id. at

409 n.23. Appellant did not file a response. Neither did the State favor us with a brief.

2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

3
 Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of her right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at
408 n.22 & at 411 n.35.

                                                     2
                                 Factual Background


      Appellant was charged with making a false entry on a government form used to

determine eligibility for government assistance with intent to defraud or harm the Texas

Department of Human Services.       At the hearing on the State's motion to proceed,

Appellant's community supervision officer testified that although Appellant had done

"fairly well," she struggled to report, find and maintain suitable employment and was

unable to pay her fees.        Notwithstanding the community supervision officer's

recommendation that Appellant be continued on community supervision, based on the

evidence presented and Appellant's plea of true, the trial court found that she had

violated the terms and conditions of her community supervision, adjudicated her guilty

of tampering with governmental record, and assessed sentence.


                        Decision to Adjudicate--Standard of Review


      An appeal from a trial court's order adjudicating guilt is reviewed in the same

manner as a revocation hearing. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b)

(West Supp. 2011). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before this Court is whether

the trial court abused its discretion.      Rickels v. State, 202 S.W.3d 759, 763

(Tex.Crim.App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984);

Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983).             In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

probationer violated a condition of community supervision as alleged in the motion.

Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). If the State fails to meet its

burden of proof, the trial court abuses its discretion in revoking community supervision.
                                           3
Cardona, 665 S.W.2d at 494. A plea of true standing alone is sufficient to support a trial

court=s revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Crim.App. 1979).


                                       Discussion


       By the Anders brief, counsel candidly avers that he has reviewed all phases of

Appellant's case and concludes that no reversible error is presented.         Additionally,

based on Appellant's plea of true to the State's allegations, the trial court did not abuse

its discretion in revoking her community supervision and adjudicating her guilty.


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing

the record and counsel=s brief, we agree with counsel that there are no plausible

grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


                                       Conclusion


      Accordingly, counsel's motion to withdraw is granted and the trial court=s

judgment is affirmed.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.

                                            4